--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 COMMERCIAL LICENSE AGREEMENT
 
This Commercial License Agreement (this "Agreement"), dated as of January 3,
2011 (the "Effective Date"), is made by and between Visualant, Inc., a Nevada
corporation ("Visualant") and Javelin, LLC, a Washington limited liability
company ("Javelin").  Visualant and Javelin (sometimes referred to herein
individually as a "Party" and collectively as the "Parties") therefore agree as
follows:
 
Section 1.               Definitions
 
"Affiliate" means any corporation, limited liability company, joint venture,
individual or other entity of which Javelin or its members has ownership and
control of at least fifty percent (50%) of all outstanding shares or securities
or other ownership interests that represent the power to direct the management
and policies of such entity.
 
"Fields of Use" means the worldwide market for products and services relating to
environmental testing (including but not limited to air, soil, industrial
emissions, oil and water testing).
 
"Gross Revenue" means any revenue actually received by Javelin, or a Javelin
Affiliate, as a result of the sale to any of Javelin’s or Javelin Affiliate’s
customers or end users of Licensed Products that incorporate one or more of the
unexpired Visualant IP; provided, however, that "Gross Revenue" does not include
any (a) reimbursed expenses or costs that are passed through to a customer or
end user (e.g., travel), (b) taxes collected by Javelin for remittance to
governmental authorities, or (c) refunds or credits.
 
"Improvement" means any advancement, development, improvement, enhancement,
correction, modification, adaptation, translation, transformation, annotation,
extension, compilation, collective work or derivative work to or based upon the
Visualant IP.
 
"Intellectual Property Rights" means any patent, copyright, trademark, trade
secret, mask work, or other intellectual or propriety right under the laws of
the State of Washington.
 
"License" means the license granted by Visualant to Javelin pursuant to
Section 2.1 of this Agreement.
 
"Licensed Product" means any product or service of Javelin or its sublicensees
intended for use in the Fields of Use and that incorporates or uses any of the
Visualant IP.
 
"Third Party" means any individual, corporation, limited liability Company,
partnership, trust, association, governmental authority or other entity that is
not a Party.
 
"Third Party Infringement" means any infringement, misappropriation,
unauthorized use or other violation of any of the Visualant IP within the Field
of Use by any Third Party.
 
"Visualant IP" means the Visualant Patents, any other intellectual property
assets listed in the attached Exhibit A, and any other intellectual property or
proprietary rights owned or controlled by Visualant (see “Intellectual Property”
above) that are necessary or useful for exploitation of the Licensed Products.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
"Visualant Patent" means:  (a) any patent or patent application owned,
controlled by, or licensed to Visualant now or in the future listed, including
any patents or patent applications listed under the heading of "Visualant
Patents" in the attached Exhibit A, and any patents that may issue from the
pending patent applications listed in the attached Exhibit A; (b) any patent
that may issue from any continuation or divisional that has priority based upon
any of the patent applications described in (a) above; (c) any reissues,
renewals, substitutions, re-examinations and extensions of any of the patents
described in (a) or (b) above; and (d) any foreign patents corresponding to any
of the patents described in (a), (b) or (c) above.
 
Section 2.               License Grant; Covenants
 
2.1           License Grant.  Subject to the provisions of Section 2.2 below,
Visualant hereby grants to Javelin an exclusive (within the Fields of Use),
worldwide, transferable (except as described in Section 6.2), sublicensable
royalty-bearing, right and license to use and exploit the Visualant IP within
the Fields of Use.  Without limiting the generality of the foregoing, the
license and rights granted herein include, without limitation, the rights to do
the following: (a) make, have made, offer for sale, sell, use, distribute, have
distributed, and import any products or services within the Fields of Use under
the Visualant IP; (b) make Improvements of and to the Visualant IP; (c) exercise
any other rights under the Visualant IP, including the right to take any action
against any past, present or future infringement of the Visualant IP in the
Fields of Use; and (d) sublicense any of the licenses or rights granted
hereunder, subject, however, to the prior notice and  consent of Visualant which
consent shall not be unreasonably withheld. Should Javelin and Visualant
disagree and become deadlocked on regarding license transfer both parties agree
to seek resolution through JAMS in Seattle, Washington with both parties
agreeing that resolution shall be obtained within 90 days of its submission to
JAMS.
 
2.2           Performance Criteria and Termination.  During the Term, and so
long as Javelin satisfies the milestones set forth in this Section 2.2 (the
"Milestones") the License described in section 2.1 shall remain in effect, and
Visualant will not produce or sell any licensed products or technologies by
itself or through subsidiaries and will not grant to any Third Party any license
under any of the Visualant IP to incorporate or utilize the Visualant IP in
products or services intended for use in the Fields of Use.  The following
Milestones will apply to Javelin's efforts to commercialize the Visualant IP:
 
 (a)           Within twenty-four (24) months after the Effective Date, develop
a demonstration unit of a Licensed Product; and
 
 (b)           Within thirty-six (36) months after the Effective Date, generate
first sales of a Licensed Product and deliver the first License Fee to
Visualant, or within thirty-six (36) months after the Effective Date, Consummate
a license or transfer of the VISUALANT IP to a third party, resulting in upfront
cash, equity, or assets of value (minimum total value of $500,000) being paid to
JAVELIN, and deliver the 25% profit sharing check and/or transferred equity or
assets (minimum value of $150,000).
 
 

 
2

--------------------------------------------------------------------------------

 

 
If Javelin fails to satisfy any of the Milestones, the License will terminate
and the restrictions on Visualant imposed by this Section 2 will terminate.
Visualant must provide 30 days written notice of intent to terminate to Javelin.
Javelin will have 60 days from initial date of the Visualant termination to
either satisfy the milestone or begin arbitration through JAMS in Seattle,
Washington, to determine if the milestone has been met. If arbitration is
commences both Visualant and Javelin agree to standard arbitration procedural
rules as outlined by the state of Washington. However, arbitration will be
completed and the final ruling must occur prior to 120 days from the date of the
initial Visualant written notice.
 
Section 3.               Intellectual Property Rights
 
3.1           Administration of Visualant IP.  Visualant will control the
prosecution, maintenance, registration and other management of the Visualant
IP.  Visualant will keep Javelin informed of the status of all prosecution,
maintenance, registration and other management activities related to the
Visualant IP and will provide Javelin with a reasonable opportunity to advise
Visualant on such activities.  Without limiting the generality of the foregoing,
if Visualant chooses to abandon any portion of the Visualant IP, Visualant will
provide Javelin written notice at least sixty (60) days prior to the last
allowable date for filing or taking any other action required with respect to
the prosecution, maintenance or registration of such portion of the Visualant IP
and Javelin may, at any time thereafter, take actions necessary to preserve the
Visualant IP.
 
3.2           Third Party Infringement.
 
(a)           If any Third Party Infringement comes to the attention of either
Party, then such Party will give the other Party prompt written notice thereof
(including, without limitation, a statement of the facts which are known by the
Party giving the notice and which such Party believes might reasonably serve as
a basis for a claim of Third Party Infringement, together with a copy of any
documentation evidencing the same).
 
(b)           Javelin will have the first right to respond to, address, and/or
prosecute any alleged Third Party Infringement by securing cessation of the
infringement or initiating an action or suit against the infringer or otherwise
responding to, addressing and/or prosecuting such alleged Third Party
Infringement.  To exercise this first right, Javelin must initiate bona fide
action to respond to, address, and/or prosecute any alleged Third Party
Infringement within ninety (90) days of learning of such infringement.  If
Javelin chooses to institute suit or action against an alleged infringer,
Javelin may bring such suit in its own name (or, if required by law, in its and
Visualant’s name) and at its own expense.  Further, if Javelin institutes an
action or suit against an alleged infringer as provided in this Agreement, then
(i) Visualant will fully and promptly cooperate and assist Javelin in connection
with any such suit or action, and Javelin will pay Visualant’s reasonable
attorney’s fees and other out-of-pocket directly associated expenses.  Javelin
will not settle any suits or actions in any manner relating to the Visualant IP
without obtaining the prior written consent of Javelin, which will not be
unreasonable withheld, delayed or conditioned. After Javelin has recovered its
reasonable attorney's fees and other out-of-pocket expenses directly related to
any action, suit, or settlement for infringement of Visualant IP, the remaining
damages, awards, or settlement proceeds will be divided as follows: fifty
percent (50%) to Javelin and fifty percent (50%) to Visualant.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)           If Javelin fails, within ninety (90) days of learning of an
alleged Third Party Infringement, to secure cessation of the alleged Third Party
Infringement, institute suit against the alleged infringer, or to otherwise
respond to, address and/or prosecute the alleged Third Party Infringement, then
Visualant may, upon written notice to Javelin, assume full right and
responsibility to institute suit or action against the alleged infringer.  If
Visualant elects to commence an action as described above, then Visualant may do
so in its own name (or if required by law, in its own and Javelin’s name) and at
its own expense.  Further, if Visualant institutes an action or suit against an
alleged infringer as provided in this Agreement, then Javelin will fully and
promptly cooperate and assist Visualant in connection with the action or suit,
and Visualant will pay all of Javelin’s reasonable attorney fees and other
out-of-pocket directly associated expenses.   Visualant will not settle any
suits or actions in any manner relating to the Visualant IP without obtaining
the prior written consent of Javelin, which will not be unreasonably withheld,
delayed or conditioned. After Visualant has recovered its reasonable attorney’s
fees and other out-of-pocket expenses directly related to any action, suit, or
settlement for infringement of Visualant IP, the remaining damages, awards, or
settlement proceeds will be divided as follows:  fifty percent (50%) to
Visualant and fifty percent (50%) to Javelin.
 
(d)           Neither Javelin nor Visualant is obligated under this Agreement to
institute or prosecute a suit against any alleged infringer of the Visualant IP.
 
3.3           Ownership of Improvements.
 
(a)           By Javelin.
 
(i)           Javelin or its sublicensees will be the owner of any Intellectual
Property Rights in any Improvement to the Visualant IP developed, created or
invented by Javelin or its sublicensees at Javelin's expense and neither Javelin
nor its sublicensees will be obligated to deliver to Visualant any such
Improvement pursuant to this Agreement; provided, however, Javelin will promptly
notify Visualant of any such Improvements and license such Improvements to
Visualant for use in certain fields of use pursuant to a separate agreement
between the Parties containing substantially the same terms as are applicable to
the Visualant IP licensed to Javelin pursuant to this Agreement.  Should
Visualant license the Javelin owned improvements, Javelins obligations to pay
pre-paid royalties to Visualant will terminate. All other terms of this
agreement will remain in force.
 
(ii)           Visualant will be the owner of any Intellectual Property Rights
in any Improvement to the Visualant IP developed, created or invented by Javelin
at Visualant's expense (e.g., pursuant to a separate research and development
agreement or otherwise) and Visualant will not be obligated to deliver to
Javelin any such Improvement pursuant to this Agreement; provided, however,
Javelin will promptly notify Visualant of any such Improvements and Visualant
will license such Improvements to Javelin for use in the Fields of Use pursuant
to a separate agreement between the Parties containing substantially the same
terms as are applicable to the Visualant IP licensed to Javelin pursuant to this
Agreement. Additional prepaid royalties from Javelin will not be charged by
Visualant for this license. All other terms and conditions will remain in force.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)           By Visualant.
 
(i)           Visualant will be the owner of any Intellectual Property Right in
any Improvement of the Visualant IP developed, created or invented by Visualant
and Visualant will not be obligated to deliver to Javelin any such Improvement
pursuant this Agreement; provided, however, Visualant will promptly notify
Javelin of any such Improvements and Visualant will license such Improvements to
Javelin for use in the Fields of Use pursuant to a separate agreement between
the Parties containing substantially the same terms as are applicable to the
Visualant IP licensed to Javelin pursuant to this Agreement.   Additional
scheduled prepaid royalties from Javelin will not be required by Visualant for
this license. All other terms and conditions will remain in force.
 
(ii)           Javelin will be the owner of any Intellectual Property Rights in
any Improvement to the Visualant IP developed, created or invented by Visualant
at Javelin’s expense (e.g., pursuant to a separate research and development
agreement or otherwise) and Javelin will not be obligated to deliver to
Visualant any such Improvement pursuant to this Agreement; provided, however,
Visualant will promptly notify Javelin of any such Improvements and license such
Improvements to Visualant for use in certain fields of use pursuant to a
separate agreement between the Parties containing substantially the same terms
as are applicable to the Visualant IP licensed to Javelin pursuant to this
Agreement.  Should Visualant license the Javelin owned improvements, Javelins
obligation to pay the prepaid royalties to Visualant will cease. All other terms
and conditions will remain in force.
 
3.4            Reservation of Rights; Ownership of IP.  Except as expressly
provided in this Agreement, no title to or ownership of any Visualant IP is
transferred to Javelin or any other person under this Agreement.  Javelin
acknowledges and agrees that Visualant is the sole owner of all right, title and
interest in and to the Visualant IP listed on Schedule A hereto, and Javelin
agrees that at the request of Visualant, Javelin will execute all instruments
and documents and will take all other action necessary to insure that Visualant
has vested title to the Visualant IP.  Javelin represents and warrants that it
will not undertake any act or thing which in any way impairs or is intended to
impair any part of the right, title, interest or goodwill of Visualant in the
Visualant IP.
 
3.5            Visualant expressly warrants that it is the owner of the I.P
licensed to Javelin under this agreement and has the explicit right to license
the I.P. to Javelin.
 
 

 
5

--------------------------------------------------------------------------------

 

 
Section 4.               Compensation
 
4.1           License Fee.  Javelin will pay Visualant five percent (5%) of the
Gross Revenues received with respect to any Licensed Product incorporating one
or more of the valid and unexpired Visualant IP (the "License Fee").
 
4.2           Prepaid Royalty. Javelin will pay Visualant a pre-paid royalty of
$15,000 upon signature of the definitive agreement. A pre-paid royalty will be
paid annually for each year of the term of the definitive agreement, and will
increase 33% per year for 4 years then remain fixed at the 4th year rate for the
duration of the term. This prepaid royalty  obligation will cease upon
expiration of or non-issuance of the subject patent(s). If at the end of each
quarter from the date of the definitive agreement 5% of gross revenues from
JAVELIN products that utilize VISUALANT IP exceeds the accumulated  prepaid
royalty(s), JAVELIN will pay to VISUALANT the difference between 5% of gross
revenues and the prepaid annual royalty made for that quarter within 30 days of
the end of that quarter (e.g., if JAVELIN gross revenues total $250,000 during
2011, JAVELIN will pay to VISUALANT at the end of that year an additional $5,000
in royalties above the minimum licensing fee of $15,000 for that year. This
royalty obligation will cease upon expiration, or non-issuance of the subject
patent(s).
 
4.3           Profit Sharing. JAVELIN will also provide profit sharing of 25% to
VISUALANT of any license or transfer of technology to a third party that results
in upfront cash, equity, or assets of value being paid to JAVELIN. Any and all
such arrangements will be approved by the CEO of VISUALANT and JAVELIN prior to
finalizing any technology transfer or Joint Venture/partnering agreement that
results in a license or rights being transferred to the third party. Such
approval shall not be unreasonably withheld. Any such transfer would remain
subject to the royalties set forth in 4.2 above.  Should Visualant and Javelin
disagree on the transfer of patent rights by Javelin to a sublicensee, both
parties agree to arbitrate using JAMS in Seattle, Washington. The arbitrator’s
final decision must be completed within 60days of Javelin’s notification to
Visualant of its intention to sublicense. If after 60 days the arbitration has
failed to produce a decision, Javelin would have the right to go forward with
the initial proposed license agreement to the sublicensee.
 
4.4           Sale of Javelin Javelin reserves the right to sell all or the
majority of its assets to a third party without Visualant approval. However the
third party must accept the ongoing nature of the terms of this
agreement.  Javelin will provide Visualant 30 day notification of any proposed
offer that it receives.
 
4.5           Reporting and Payment.  Once Javelin satisfies the Milestone set
forth in Section 2.2(d), within thirty (30) calendar days of the end of each
subsequent calendar quarter (or portion thereof) during the Term of this
Agreement, Javelin will remit payment to Visualant for all License Fees earned
during such calendar quarter (or portion thereof).  Each payment will be
accompanied by a statement setting forth in reasonable detail the basis for such
payment.  All amounts payable under this Agreement are payable in the lawful
money of the United States.
 

 
6

--------------------------------------------------------------------------------

 

 
4.6           Taxes.  Javelin will collect and pay any sales, use, excise,
import or export value added or similar tax or duty not based on Visualant's or
any of its affiliates' net income associated with sales of the Licensed Products
by Javelin.
 
Section 5.               Term and Termination
 
5.1           General.  Unless otherwise terminated pursuant to Section 5.2, the
term of the License (the "Term") will commence as of the Effective Date and will
continue until the last to expire of the Visualant IP.
 
5.2           Early Termination.  Javelin may terminate this Agreement for its
convenience upon thirty (30) days’ written notice to Visualant.  In addition,
either Party may terminate the Agreement by giving the other Party written
notice of termination if:  (a) the other Party commits a material breach of this
Agreement and fails to cure such breach within thirty (90) days after the
non-breaching Party gives the breaching Party written notice of such breach; or
(b) the bankruptcy, receivership or similar proceeding against the other Party
which is not dismissed within thirty (180) days after it is commenced.  Any
disagreement between the parties associated with a notice of early termination
will be decided by arbitration, using JAMS in Seattle, Washington.
 
5.3           Effect of Expiration or Termination.  Upon any expiration or
termination of the Term:  (a) the License will terminate immediately and
automatically; provided, however, all sublicense granted by Javelin  prior to
the effective date of any termination of the Term will survive such termination;
and (b) the Parties’ respective rights and obligations under Sections 3.3, 3.4,
5 and 6 of this Agreement will survive.
 
Section 6.               Miscellaneous
 
6.1           Waiver; Amendments.  The failure of any Party to insist, in any
one or more instances, upon performance of any of the terms, covenants or
conditions of this Agreement will not be construed as a waiver or a
relinquishment of any right or claim granted or arising hereunder or of the
future performance of any such term, covenant, or condition, and such failure
will in no way affect the validity of this Agreement or the rights and
obligations of the parties hereto.  This Agreement may not be modified, amended
or supplemented except by an agreement in writing signed by Visualant and
Javelin.
 
6.2           Assignment and Binding Effect.  Neither Party may transfer or
assign its rights or obligations under this Agreement without the express
written consent of the other Party; provided, however, Javelin may assign any of
its rights or obligations under this Agreement to an Affiliate without the prior
written consent of Visualant but subject to giving Visualant notice of such
assignment and the terms and conditions thereof.  Subject to the foregoing, this
Agreement will inure to the benefit of and will be binding upon the Parties and
their respective successors and permitted assigns.
 
6.3           Governing Law.  This Agreement will be governed by and construed
under the laws of the state of Washington, without giving effect to any contrary
conflict of law’s provisions.
 

 
7

--------------------------------------------------------------------------------

 

 
6.4           Notices.  All notices and other communications hereunder will be
in writing and will be deemed given (a) upon receipt if delivered personally (or
if mailed by registered or certified mail), (b) the day after dispatch if sent
by overnight courier, (c) upon receipt if transmitted by telecopier or other
means of facsimile transmission (and confirmed by a copy delivered in accordance
with clause (a) or (b)), properly addressed to the parties at the following
addresses:


Javelin:
Javelin llc
1005 NE Boat St. #3
Seattle WA 98105
   
Visualant:
Visualant, Inc.
 
500 Union Street
Suite 406
Seattle, WA 98101

 
Any Party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.
 
6.5           Protection of the License in Bankruptcy.  The Parties expressly
agree that the Visualant IP and Javelin Softwares "intellectual property" as
defined in Section 101(35A) of the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq. (the "Bankruptcy Code").  In the event of any proceeding
under the Bankruptcy Code for the bankruptcy, reorganization or protection of
either Party, this Agreement shall be subject to Section 365(n) of the
Bankruptcy Code.
 
6.6           Severability.  If any provision of this Agreement, or the
application thereof, will for any reason and to any extent be held to be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances will be interpreted so as best to
reasonably effect the intent of the parties hereto.  The parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision which will achieve, to the extent possible, the
economic, business and other purposes of the invalid or unenforceable provision.
 
6.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, and all of which
together will constitute one and the same instrument notwithstanding that all
Parties are not signatories to each counterpart.
 
6.8           Entire Agreement.  This Agreement, together with any exhibit or
attachments, constitutes the entire agreement between the Parties hereto with
respect to the subject matter of this Agreement and supersedes all prior
negotiations, understandings and agreements between the Parties with respect to
the subject matter of this Agreement.
 
[Remainder of Page Left Intentionally Blank]
 
 
 

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be made and
executed by duly authorized officers.


Visualant, Inc.
 
By:  /s/ Ron Erickson                                                  
Name: Ron Erickson                                                    
Title:  Chairman and CEO                                            
Date Signed:  January 3, 2011                                    
Javelin, LLC
 
By:   /s/ Peter Purdy                                             
Name:  Peter Purdy                                               
Title:  Partner                                                         
Date Signed:  January 3, 2011                             
By:   /s/ Mathew Creedican                                 
Name:  Mathew Creedican                                  
Title:  Partner                                                         
Date Signed:  January 3, 2011                             
 

[Signature Page to Commercial License Agreement]
 
EXHIBIT A


VISUALANT IP




 
1.           Schowengerdt, B.T., Furness, T.A., Melville, R.D., Schroder, K.E.,
Burstein, R.A., and Chinthammit, W. SYSTEM AND METHOD OF EVALUATING AN OBJECT
USING ELECTROMAGNETIC ENERGY. International Patent Application No.
PCT/US2007/017082.
 
2.           Schowengerdt, B.T., Furness, T.A., and Walker, N.E. (2006) METHOD,
APPARATUS, AND ARTICLE TO FACILITATE DISTRIBUTED EVALUATION OF OBJECTS USING
ELECTROMAGNETIC ENERGY. U.S. Patent Application No. 11/831,662.
 
3.           Furness, T.A., Schowengerdt, B.T., Melville, R., Walker, N.E., and
Sparks, B.E. (2006) METHOD, APPARATUS, AND ARTICLE TO FACILITATE EVALUATION OF
OBJECTS USING ELECTROMAGNETIC ENERGY. U.S. Patent Application No. 11/831,717.
 
4.           Schowengerdt, B.T., Furness, T.A., Melville, R.D., Schroder, K.E.,
Burstein, R.A., and Chinthammit, W. SYSTEM AND METHOD OF EVALUATING AN OBJECT
USING ELECTROMAGNETIC ENERGY. U.S. Provisional Patent Application No.
60/820,938.
 
5.           Schowengerdt, B.T., Furness, T.A., and Walker, N.E. (2006) METHOD,
APPARATUS, AND ARTICLE TO FACILITATE DISTRIBUTED EVALUATION OF OBJECTS USING
ELECTROMAGNETIC ENERGY. U.S. Provisional Patent Application No. 60/834,662.
 
6.           Furness, T.A., Schowengerdt, B.T., Melville, R., and Walker, N.E.
(2006) METHOD, APPARATUS, AND ARTICLE TO FACILITATE EVALUATION OF OBJECTS USING
ELECTROMAGNETIC ENERGY. U.S. Provisional Patent Application No. 60/834,589.
 
7.           Furness, T.A., Schowengerdt, B.T., Melville, R., and Walker, N.E.
(2006) METHOD, APPARATUS, AND ARTICLE TO FACILITATE EVALUATION OF OBJECTS USING
ELECTROMAGNETIC ENERGY. U.S. Provisional Patent Application No. 60/871,639.
 
8.           Furness, T.A., Schowengerdt, B.T., Melville, R., Walker, N.E., and
Sparks, B.E. (2006) METHOD, APPARATUS, AND ARTICLE TO FACILITATE EVALUATION OF
OBJECTS USING ELECTROMAGNETIC ENERGY. U.S. Provisional Patent Application No.
60/883,312.
 
9.           Furness, T.A., Schowengerdt, B.T., Melville, R., Walker, N.E. , and
Sparks, B.E. (2006) METHOD, APPARATUS, AND ARTICLE TO FACILITATE EVALUATION OF
OBJECTS USING ELECTROMAGNETIC ENERGY. U.S. Provisional Patent Application No.
60/890,446.




 
A-1

--------------------------------------------------------------------------------

 



EXHIBIT B


SCHEDULE OF ANNUAL FEE






Annual Fee by Year
 
Year
 
Annual Fee
 
2011
 
$15,000
 
2012
 
$20,000
 
2013
 
$26,666
 
2014
 
$35,555
 
2015
 
$47,407
 
2016
 
$47,407
 
…
 
…
 
End of term
 
$47,407

 
 

B-1

--------------------------------------------------------------------------------